Plaintiff sued to recover deductions withheld from his statutory salary as judge of the First Judicial District Court of the county of Union from February 1st, 1933, to April 30th, 1934. Defendant's answer was stricken upon the ground that it did not present a meritorious defense; and judgment for plaintiff was summarily entered. Defendant appeals.
The deductions during the year 1933 were in accordance with a consent signed by plaintiff. The deductions thereafter were in accordance with a resolution passed by the board of *Page 159 
chosen freeholders under the purported authority of chapter 17,Pamph. L. 1933, as amended by chapter 446, Pamph. L. 1933, and under circumstances comparable to those recited in our opinion in the case of LeRoy Vander Burgh v. County ofBergen, reported in 120 N.J.L. 444. The determination herein is controlled by the decision in the cited case.
The judgment below will be reversed.
For affirmance — None.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 16. *Page 160